Citation Nr: 1146485	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-31 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953, from September 1956 to August 1960, and from October 1960 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for residuals of a gunshot wound of the left upper arm, muscle group V, with scars, and assigned an initial evaluation of 10 percent, effective from February 4, 2005.  Additionally, the RO granted service connection for tinnitus and right ear hearing loss.  A 10 percent rating was assigned for the service-connected tinnitus, and a noncompensable rating was assigned for the right ear hearing loss.  These ratings were also effective from February 4, 2005.  The RO denied service connection for a left ear hearing loss.  

The Veteran's notice of disagreement (NOD) was received at the RO in May 2006.  In the NOD, the Veteran specifically disagreed with the initial 10 percent rating assigned for the service-connected residuals of the gunshot wound to muscle group V, and disagreed with the denial of service connection for left ear hearing loss.  

The RO issued a statement of the case (SOC) addressing these issues in September 2006, and the Veteran perfected his appeal with the submission of a timely substantive appeal, VA Form 9, which was received at the RO in October 2006.  

The case was initially before the Board in September 2008.  At that time, the Board found that the Veteran's gunshot wound residuals affected muscle groups V and VI.  As such, the Board determined that a separate disability rating was warranted for the gunshot wound residuals that affected muscle group VI.  As these residuals were found to be no more than mild in degree, the Board assigned a noncompensable rating for the service-connected residuals of the gunshot wound to the left upper arm affecting muscle group VI.  Additionally, the Board denied entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a gunshot wound to muscle group V of the left upper arm.  With regard to the claim of service connection for left ear hearing loss, the Board remanded that matter back to the RO for additional development of the record.  

The RO subsequently issued a rating decision in September 2008 that effectuated the Board's decision with regard to assigning a separate noncompensable evaluation for residuals of a gunshot wound to muscle group VI of the left upper arm with minimal scar, effective from March 9, 2006.  

Meanwhile, the Veteran appealed the Board's September 2008 determination with regard to the disability rating(s) assigned for the muscle group injuries of the left upper arm to the Court of Appeals for Veterans Claims (Court) in December 2008.  However, in a May 2009 Stipulation Agreement filed by the Veteran's attorney and the Secretary of VA, the parties agreed to settle the matter out of court and terminate the appeal.  In June 2009, the Court ordered the appeal terminated, as it pertained to the rating(s) assigned for the service-connected gunshot wound residuals to the left upper arm.  

Pursuant to the settlement agreement, in an August 2009 rating decision, the RO assigned a separate 10 percent rating , effective from February 4, 2005, for the residuals of a gunshot wound to muscle group VI.  As that matter has been settled, it is no longer on appeal or before the Board at this time.  

With regard to the issue of entitlement to a left ear hearing loss, which was remanded by the Board in September 2008, unfortunately, only part of the development that was requested pursuant to the September 2008 remand instructions has been completed thus far.  It is quite possible that, given the Court's involvement with regard to the settlement as noted above, the case was simply inadvertently misrouted to the Board prematurely.  Nonetheless, as the requested development remains incomplete at this time, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





REMAND

The Veteran seeks service connection for left ear hearing loss.  Service connection for tinnitus and right ear hearing loss have been established by way of an April 2006 rating decision on the basis that the Veteran's right ear hearing loss and tinnitus are related to in-service acoustic trauma.  The Veteran contends that his left ear hearing loss was incurred in the same manner.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The Veteran reports to have been treated at the U.S. Naval Hospital in Pensacola, Florida, for his hearing loss.  A review of the claims folder reveals that a request for the records was made to the National Personnel Records Center (NPRC) in June 2005.  NPRC responded that records of the Veteran's treatment for 1975 to 1998 were not retired to the NPRC.  Subsequently, a request for records was made to the Pensacola Naval Hospital.  A response from the Pensacola Naval Hospital indicated that there were no treatment records from 1999 to the present.  Following the Board's remand, the AMC requested records from the Pensacola Naval Hospital dating from 1975 and received the results of audiological testing that was conducted in April 1999.  As the facility did not indicate that no other records are available, the AMC should continue to attempt to obtain the Veteran's treatment records from the Pensacola Naval Hospital dated since 1975. 

In a VA medical record, dated in April 2005, it was reported that the Veteran had previously received regular medical care from Dr. A. Spiegel in Pensacola, Florida.  A review of the claims folder does not reveal that any attempts have been made to obtain the Veteran's treatment records from Dr. A. Spiegel.  Accordingly, the AMC should, after obtaining proper authorization, make attempts to obtain the Veteran's treatment records from Dr. A. Spiegel. 

As noted above, the matter was previously remanded in September 2008.  Pursuant to remand instructions, the RO contacted the State Arsenal in St. Augustine Florida and the Modern Military Branch National Archives, as well as the Pensacola VA clinic in an attempt to obtain records identified by the Veteran as being pertinent to his claim.  No additional records have been associated with the claims file from these facilities, and, while the Archives and the State Arsenal responded that they did not have records, there is no indication in the claims file whether the Pensacola VA clinic has any additional records.  There are no negative responses in the claims file to indicate that they are unavailable.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2. 

The Veteran was afforded a VA C&P examination in February 2006 in conjunction with his claim for service connection.  After examination, the Veteran was diagnosed with mild to severe sloping sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's left ear hearing loss was not due to the Veteran's service because it would have appeared at the time of the exposure to loud noise.  The Court has stated that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, when the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Therefore, the claim must be remanded for the Veteran to be afforded another VA C&P examination.  

In the prior remand instructions, the Veteran was to be scheduled for a VA examination to address the above issues; however, no such examination has been scheduled.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the foregoing, it is noted that the Veteran receives medical care for his foot disabilities through the Pensacola Veterans' Affairs Outpatient Clinic.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA treatment records dating from March 29, 2006, to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request medical records from the Pensacola VA Outpatient Clinic (and any other indicated facilities) dating from March 29, 2006, to the present.  Also attempt to obtain any other pertinent treatment records identified by the Veteran during the course of the remand, provided that any necessary authorization forms are completed.  If no further treatment records exist, the claims file should be documented accordingly. 

2.  After securing the proper authorization, request the Veteran's treatment records from Dr. A. Spiegel in Pensacola, Florida. 

3.  The September 2008 Board remand asked that you contact the appropriate agency or agencies, to include the National Personnel Records Center (NPRC), National Archives and Records Administration (NARA), and the Pensacola Naval Hospital, and request the Veteran's treatment records regarding treatment at the Pensacola Naval Hospital dated since 1975.  NARA has provided a response and the Pensacola Naval Hospital provided the results of audiological testing completed in April 1999.  As the Naval Hospital has not reported that other records are not available, continue to attempt to obtain records from that facility.  In addition, a request should be made to the NPRC for records pertaining to the treatment of the Veteran as a military retiree at the Pensacola Naval Hospital since 1975.   All attempts to obtain the records must be documented in the claims folder.  The development and any notice to the Veteran concerning the inability to obtain records must be accomplished in accordance with 38 C.F.R. § 3.159(e).  

4.  After the above development has been completed, arrange for the Veteran to undergo a VA Compensation and Pension audiological examination to determine the nature, extent, onset and etiology of any left ear hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the veteran's left ear hearing loss is related to or had its onset during service.  In that regard, the examiner's attention is directed to credible reports of excessive noise exposure in service and service treatment records dated in July 1970 showing evaluation of the left ear for a puncture ear drum.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  Then readjudicate the issue of the Veteran's claim of entitlement to service connection for left ear hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



